DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/24/2021 and 08/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “device-under-test is in the semiconductor integrated circuit device” in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities: Line 10, “a test result signal” should read “the test result signal”, referring back to the occurrence in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6:
This claim recites the limitations “the control circuit is further configured to: determine that the test has been performed normally if the additional circuit output signal is the second signal level at the end of the test; and determine that the test has not been performed normally if the additional circuit output signal is the first signal level at the end of the test”. It is not clear which embodiment of the result comparator these limitations are referring because they contradict what is disclosed in the discussion of Fig. 4B (first occurrence of an additional circuit in the result comparator). According to paragraph [0047] of the U.S. Patent Application Publication (US-20220236324), “When the test result signal TRS1 is the low level L (value “0”) (claimed first signal level), the control circuit 12 determines that the DUT 8 had no problem and that the test has been performed normally. When the test result signal TRS1 is the high level H (value “1”) (claimed second signal level), the control circuit 12 determines that either there is a problem in the DUT 8 or the test has not been performed normally.” (Emphasis added). Which leads the Examiner to believe this is not the embodiment that is actually being claims, although it is not clear. These ambiguities renders this claim indefinite. Clarification and correction are required.
Claim 15:
This claim recites “the result comparator comprises:… an additional circuit receiving the output of the result holding circuit and configured to output an additional circuit output signal”. However, claim 14, in which claim 15 depends, recites “a result comparator configured to: compare output data of the device-under-test with expected value data input to the result comparator; and output a test result signal”. It is not clear how the test result signal and the additional circuit output signal relates or how can the result comparator both output the test result signal and the additional circuit output signal. These ambiguities render this claim indefinite. Clarification and correction are required.
Claims 16 and 18:
These claims exhibit similar ambiguities as claim 6 and are rejected as such.
Claim 19:
This claim is also rejected because it depends on a base rejected claim and has the same problems of indefiniteness.

Claims 6, 15, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
Claim 6:
Referring to the indefinite rejection of claim 6 above it appears that the cited limitations may be referring to Fig. 6B. As disclosed in paragraph [0066] of the U.S. Patent Application Publication (US-20220236324), “When the test result signal TRS is the low level L and the additional circuit output signal TIS is the high level H, the control circuit 12 determines that there is no problem in the DUT 8 and that the test has been performed normally. If the test result signal TRS is the high level H and the additional circuit output signal TIS is the high level H, the control circuit 12 determines that there is a problem in the DUT 8 but that at least the test has been performed normally. If the additional circuit output signal TIS is the low level L, the control circuit 12 determines that the test has not been performed normally.” Therefore, the claimed limitations are rejected as being incomplete for omitting essential structural cooperative relationships of elements of the test result signal TRS and the additional circuit output signal TIS. Without this relationship clearly claimed, these limitations may be interpreted as being incorrect because low level means pass and high level means fail as shown above. The claimed limitations may be amended as follows to overcome this rejection:
the control circuit is further configured to: 
determine that the test has been performed normally if the test result signal is the first level and the additional circuit output signal is the second signal level at the end of the test; and 
determine that the test has not been performed normally if the test result signal is the second level and the additional circuit output signal is the first signal level at the end of the test.
Clarification and correction are required.
Claim 15:
This claim recites “the result comparator comprises:… an additional circuit receiving the output of the result holding circuit and configured to output an additional circuit output signal”. However, claim 14, in which claim 15 depends, recites “a result comparator configured to: compare output data of the device-under-test with expected value data input to the result comparator; and output a test result signal”. It is not clear how the test result signal and the additional circuit output signal relates or how can the result comparator both output the test result signal and the additional circuit output signal. Therefore, this claim is rejected as being incomplete for omitting essential structural cooperative relationships of elements. Clarification and correction are required.
Claims 16 and 18:
These claims exhibit similar problems as claim 6 and are rejected as such.
Claim 19:
This claim is also rejected because it depends on a base rejected claim and has the same problems of being incomplete for omitting essential structural cooperative relationships of elements.

Examiner’s Notes
Applicant’s specification states in paragraph [0028] of the U.S. Patent Application Publication (US-20220236324), “The first clock signal CLK1 and the second clock signal CLK2 may have the same timing.” Therefore, the Examiner is interpreting the claimed first and second clock lines/signals as being the same clock and that having two separate clocks is merely an obvious design choice. In other words, two separate clocks that have the same timing can be reasonably interpreted as the same clock signal since the claims to not recite otherwise. There is no distinction in the function of the two clocks other than being on two different lines. As such, the Examiner asserts that any prior art that uses one clock for the same circuits reads on this portion of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi (US-8111082), hereinafter Negishi.
Claim 1:
Negishi teaches a semiconductor integrated circuit device (Fig. 1, test apparatus 100, DUT 200), comprising: 
a pattern generator (Fig. 1, pattern generator 104) configured to supply input data to a device-under-test device (Fig. 1, DUT 200); 
a result comparator (Fig. 1, expected value comparing unit 112, a fail memory 114, a quality determining unit 116) configured to compare output data from the device-under-test with expected value data and output a test result signal (The expected value comparing unit 112_1 compares the digital comparison data DC1 with the expected value data EXP supplied from the pattern generator 104, and outputs fail data Df when the digital comparison data DC1 and the expected value data EXP fail to match. The quality determining unit 116 determines whether or not the DUT 200 is defective or identifies a defective area, based on information stored in the fail memory 114 and indicating pass or failure on a bit-by-bit basis, Col. 2, ll. 48-59); and 
a control circuit (Fig. 1, controller 120_1) that controls the pattern generator and the result comparator.
 Negishi does not explicitly teach wherein the device-under-test and the result comparator are connected to a first clock line, and the pattern generator and the control circuit are connected to a second clock line different from the first clock line. However, Negishi does teach “The first clock signal CLK1 and the second clock signal CLK2 may have the same timing.” (paragraph [0028] of the U.S. Patent Application Publication (US-20220236324)). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention for the Examiner to interpret the claimed first and second clock lines/signals as being the same clock and that having two separate clocks is merely an obvious design choice. In other words, two separate clocks that have the same timing can be reasonably interpreted as the same clock signal since the claims to not recite otherwise. The artisan would be motivated to do so because there is no distinction in the function of the two clocks other than being on two different lines.
Claim 2:
Negishi teaches the control circuit is further configured to: determine that the device-under-test has passed a test if the test result signal from the result comparator is a first signal level at the end of the test; and determine that the device-under-test has failed the test if the test result signal from the result comparator is a second signal level, different from the first signal level, at the end of the test (The expected value comparing unit 112_1 compares the digital comparison data DC1 with the expected value data EXP supplied from the pattern generator 104, and outputs fail data Df when the digital comparison data DC1 and the expected value data EXP fail to match. The quality determining unit 116 determines whether or not the DUT 200 is defective or identifies a defective area, based on information stored in the fail memory 114 and indicating pass or failure on a bit-by-bit basis, Col. 2, ll. 48-59).  
Claim 3:
Negishi teaches the result comparator (Fig. 1, expected value comparing unit 112, a fail memory 114, a quality determining unit 116) comprises: 
an expected value comparison circuit (Fig. 1, expected value comparing unit 112) configured to compare the output data of the device-under-test with the expected value data and output expected value comparison data; 
a result holding circuit (Fig. 1, a fail memory 114) configured to hold the expected value comparison data from the expected value comparison circuit; and 
a first additional circuit (Fig. 1, a quality determining unit 116) configured to receive output of the result holding circuit and output a test result signal, an initial state of the first additional circuit being a state in which the test result signal is output at the second signal level. (Fig. 1 and discussion therein). 
Claim 13:
Negishi does not explicitly teach the device-under-test is in the semiconductor integrated circuit device. However, Negishi does teach test apparatus 100 and DUT 200.  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to relocate test apparatus 100  to be included on DUT 200, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CPA 1950). 
Claim 14:
Negishi teaches a semiconductor integrated circuit device (Fig. 1, test apparatus 100, DUT 200), comprising: 
a device-under-test (Fig. 1, DUT 200); 
a pattern generator (Fig. 1, pattern generator 104) configured to supply input data to the device-under-test (Fig. 1, DUT 200); 
a result comparator (Fig. 1, expected value comparing unit 112, a fail memory 114, a quality determining unit 116) configured to: compare output data of the device-under-test with expected value data input to the result comparator; and output a test result signal (The expected value comparing unit 112_1 compares the digital comparison data DC1 with the expected value data EXP supplied from the pattern generator 104, and outputs fail data Df when the digital comparison data DC1 and the expected value data EXP fail to match. The quality determining unit 116 determines whether or not the DUT 200 is defective or identifies a defective area, based on information stored in the fail memory 114 and indicating pass or failure on a bit-by-bit basis, Col. 2, ll. 48-59); and 
a control circuit (Fig. 1, controller 120_1) configured to: determine that the device-under-test has passed a test if the test result signal from the result comparator is a first signal level at the end of the test; and determine that the device-under-test has failed the test if the test result signal from the result comparator is a second signal level, different from the first signal level, at the end of the test (The expected value comparing unit 112_1 compares the digital comparison data DC1 with the expected value data EXP supplied from the pattern generator 104, and outputs fail data Df when the digital comparison data DC1 and the expected value data EXP fail to match. The quality determining unit 116 determines whether or not the DUT 200 is defective or identifies a defective area, based on information stored in the fail memory 114 and indicating pass or failure on a bit-by-bit basis, Col. 2, ll. 48-59), 
Negishi does not explicitly teach wherein a first clock signal is input to the device-under-test and the result comparator through a first clock line, and a second clock signal is input to the pattern generator and the control circuit through a second clock line different from the first clock line. However, Negishi does teach “The first clock signal CLK1 and the second clock signal CLK2 may have the same timing.” (paragraph [0028] of the U.S. Patent Application Publication (US-20220236324)). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention for the Examiner to interpret the claimed first and second clock lines/signals as being the same clock and that having two separate clocks is merely an obvious design choice. In other words, two separate clocks that have the same timing can be reasonably interpreted as the same clock signal since the claims to not recite otherwise. The artisan would be motivated to do so because there is no distinction in the function of the two clocks other than being on two different lines.  
Claim 15:
 Negishi teaches the result comparator (Fig. 1, expected value comparing unit 112, a fail memory 114, a quality determining unit 116) comprises: 
an expected value comparison circuit (Fig. 1, expected value comparing unit 112) connected to the device-under-test and configured to compare the output data of the device-under-test with the expected value data; 
a result holding circuit (Fig. 1, a fail memory 114) connected to an output of the expected value comparison circuit and configured to hold results from the expected value comparison circuit; and 
an additional circuit (Fig. 1, a quality determining unit 116) receiving the output of the result holding circuit and configured to output an additional circuit output signal, the first clock signal being input to the result holding circuit and the additional circuit. (Fig. 1 and discussion therein).
Claim 16:
 Negishi teaches the control circuit is further configured to: determine that the test has been performed normally if the additional circuit output signal is the second signal level at the end of the test; and determine that the test has not been performed normally if the additional circuit output signal is the first signal level at the end of the test (The expected value comparing unit 112_1 compares the digital comparison data DC1 with the expected value data EXP supplied from the pattern generator 104, and outputs fail data Df when the digital comparison data DC1 and the expected value data EXP fail to match. The quality determining unit 116 determines whether or not the DUT 200 is defective or identifies a defective area, based on information stored in the fail memory 114 and indicating pass or failure on a bit-by-bit basis, Col. 2, ll. 48-59).  
Claim 17:
Negishi teaches an operating method for a semiconductor integrated circuit device (Fig. 1, test apparatus 100, DUT 200), the method comprising: 
comparing output data of a device-under-test and expected value data in an expected value comparison circuit (The expected value comparing unit 112_1 compares the digital comparison data DC1 with the expected value data EXP supplied from the pattern generator 104, and outputs fail data Df when the digital comparison data DC1 and the expected value data EXP fail to match. The quality determining unit 116 determines whether or not the DUT 200 is defective or identifies a defective area, based on information stored in the fail memory 114 and indicating pass or failure on a bit-by-bit basis, Col. 2, ll. 48-59); 
holding a result of the comparing in a result holding circuit (The fail memory 114 sequentially stores the fail data Df output from the expected value comparing unit 112, Col. 2, ll. 48-59); 
outputting a test result signal from the result holding circuit; determining that the device-under-test has passed a test if the test result signal is a first signal level at the end of the test (The quality determining unit 116 determines whether or not the DUT 200 is defective or identifies a defective area, based on information stored in the fail memory 114 and indicating pass or failure on a bit-by-bit basis, Col. 2, ll. 48-59); and 
determining that the device-under-test has failed the test if the test result signal is a second signal level at the end of the test (Fig. 1, quality determining unit 116).  
Claim 18:
 Negishi teaches outputting an additional circuit output signal from an additional circuit receiving the first clock signal and the output the result holding circuit; determining that the test has been performed normally if the additional circuit output signal is the second signal level at the end of the test; and determining that the test has not been performed normally if the additional circuit output signal is the first signal level at the end of the test (The expected value comparing unit 112_1 compares the digital comparison data DC1 with the expected value data EXP supplied from the pattern generator 104, and outputs fail data Df when the digital comparison data DC1 and the expected value data EXP fail to match. The quality determining unit 116 determines whether or not the DUT 200 is defective or identifies a defective area, based on information stored in the fail memory 114 and indicating pass or failure on a bit-by-bit basis, Col. 2, ll. 48-59). 
 
Claim 4, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi (US-8111082), hereinafter Negishi, in view of MAEDA et al. (US-20180277237), hereinafter MAEDA.
Claim 4:
Negishi does not explicitly teach “an OR circuit configured to receive the output of the result holding circuit and the expected value comparison data from the expected value comparison circuit and supply an OR output to the result holding circuit”. However, MAEDA teaches in an analogous art the bit comparison circuit CMPB is configured with four exclusive OR gates XOR[0] to XOR[3] which compare the read data RD[0] to RD[3] and the expected value data EXD[0] to EXD[3], in association with each bit. The latch circuits LT[0] to LT[3] respectively latch the comparison result signals R[0] to R[3]. The latch circuit LT includes, as illustrated in FIG. 3B, an OR gate OR, a selection circuit SEL, and a flip flop circuit FF. The OR gate OR performs an OR operation of the comparison result signal R and a holding signal of the flip flop circuit FF. (¶ [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Negishi’s expected value comparing unit 112, a fail memory 114, a quality determining unit 116 to include MAEDA’s XOR[0] and LT[0] so the OR circuit configured to receive the output of the result holding circuit and the expected value comparison data from the expected value comparison circuit and supply an OR output to the result holding circuit as shown in MAEDA’s Figs. 3A and 3B. The artisan would be motivated to do so because it would enable Negishi to provide more diverse error judgement from the DUT 200.
Claim 5:
 	Negishi in view of MAEDA teaches the result holding circuit has an initial state in which the first signal level is output from the result holding circuit given the flip flop circuit FF and OR gate structure resembles that of result comparator of Fig. 2.
Claim 19:
Negishi in view of MAEDA teaches setting an initial state of the result holding circuit to a state in which the first signal level is generated given the flip flop circuit FF and OR gate structure resembles that of result comparator of Fig. 2.  

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi (US-8111082), hereinafter Negishi, in view of Mizuno et al. (US- 20070091497), hereinafter Mizuno.
Claim 12 and 20:
Negishi does not explicitly teach the control circuit includes a monitor terminal for observing the test result signal. However, Mizuno teaches in an analogous art the result obtaining module 121 may receive user instructions from a management terminal (not shown) connected to the storage controller 100 and display the self test results on the management terminal monitor (not shown). (¶ [0065]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to add Mizuno’s management terminal monitor to Negishi’s test apparatus 100 for monitoring the test result signal. The artisan would be motivated to do so because use of monitoring systems to view test results is well known in the art and a person with ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp. (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Allowable Subject Matter
Claims 6-8 and 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations into the base independent claim along with any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamada et al. (US 7805641) teaches the test apparatus 100 includes a timing generator 10, a pattern generator 12, a waveform shaper 14, a comparing circuit 16, a phase comparing section 18, a control section 30, and a period generator 32. The timing generator 10 functions as a test signal generating section according to the present invention together with the pattern generator 12. The timing generator 10 generates a test signal to be supplied to the electronic device 20 in synchronization with a rate signal generated from the period generator 32. Specifically, the timing generator 10 generates a timing signal to operate the test apparatus 100. For example, the timing generator 10 receives a test set signal showing a timing, at which a test pattern is supplied to the electronic device 20, from the pattern generator 12, and supplies the signal showing a timing, at which a test pattern is supplied to the electronic device 20, to the waveform shaper 14. The pattern generator 12 generates a test pattern to test the electronic device 20, and supplies it to the waveform shaper 14. (Fig. 1 and discussion therein).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        12/16/2022